USCA11 Case: 20-11686    Date Filed: 12/17/2020   Page: 1 of 3



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11686
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:19-cv-01439-LMM



CHRISTOPHER LENARD PUGH,

                                                            Plaintiff-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                           (December 17, 2020)

Before MARTIN, BRANCH, and ED CARNES, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11686       Date Filed: 12/17/2020   Page: 2 of 3



      Christopher Pugh, a Georgia state prisoner acting pro se, believes that his

May 2015 arrest by United States Marshals was unlawful. In 2017 he filed a

complaint against, among others, the United States, alleging that the 2015 arrest

was unlawful and raising claims under the Federal Tort Claims Act, 28 U.S.C.

§ 1346. That complaint was dismissed.

      Pugh filed another complaint in 2019, also against the United States, also

under the Federal Tort Claims Act, and also based on the arrest. A magistrate

judge issued a report that recommended the 2019 complaint be dismissed because

it was barred by res judicata. Pugh objected to the report, contending that res

judicata did not bar his new case. He argued that his new case was not the same

cause of action as the old one because it was based on a different theory of

recovery and relied on different evidence. The district court rejected Pugh’s

argument and adopted the magistrate judge’s report. It ruled that Pugh’s new case

and his old one were both based on the 2015 arrest, so they were the same cause of

action.

      Pugh filed a motion for reconsideration. His motion raised a new argument

that res judicata did not apply because his previous complaint had been dismissed

without prejudice. The court denied the motion. In doing so, it noted that the

motion for reconsideration was the first time Pugh had raised that argument and




                                          2
          USCA11 Case: 20-11686       Date Filed: 12/17/2020   Page: 3 of 3



that, in any event, the claims in his previous complaint had actually been dismissed

with prejudice.

      Pugh appeals the denial of his motion for reconsideration, which we review

only for an abuse of discretion. Lockard v. Equifax, Inc., 163 F.3d 1259, 1267

(11th Cir. 1998). A party cannot use a motion for reconsideration “to relitigate old

matters, raise argument or present evidence that could have been raised prior to the

entry of judgment.” Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th

Cir. 2009) (quotation marks omitted). That “includes new arguments that were

previously available, but not pressed.” Id. (quotation marks omitted). And “we

can affirm on any ground that finds support in the record.” Big Top Koolers, Inc.

v. Circus-Man Snacks, Inc., 528 F.3d 839, 844 (11th Cir. 2008).

      The district court did not abuse its discretion in denying Pugh’s motion for

reconsideration, which was based solely on this argument that his previous case

was dismissed without prejudice. But he did not make that argument when he

objected to the magistrate judge’s report, or at any other time before the court

entered judgment, even though the argument was available to him and he could

have done so. “[I]t was well within the district court’s sound discretion to deny the

motion for reconsideration.” Wilchombe, 555 F.3d at 957.

      AFFIRMED.




                                          3